Citation Nr: 0836667	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-26 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDING OF FACT

The most probative evidence indicates that the veteran's 
current bilateral hearing loss and tinnitus were not present 
during his active service or for many years thereafter and 
his current hearing loss and tinnitus are not causally 
related to his active service or any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, the Board finds that VA's VCAA notification 
duties have been satisfied.  In a December 2005 letter issued 
prior to the initial decision on the claim, the RO addressed 
all three notice elements delineated in the revised 38 C.F.R. 
§ 3.159.  In March 2006, also prior to the initial decision 
on the claim, the RO sent the veteran a letter for the 
express purpose of notifying the veteran of the additional 
elements imposed by the Court in Dingess.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional available post-service VA or 
private clinical records pertaining to his claims, and none 
is evident from a review of the record.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  

The veteran has also been afforded a VA medical examination 
in connection with his claims.  38 C.F.R. § 3.159(c)(4) 
(2007).  The Board finds that the report of the examination 
provides the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that at his May 
1966 military induction medical examination, his ears were 
normal.  On a report of medical history completed in 
connection with the examination, the veteran denied a history 
of ear trouble, including hearing loss.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented above by 
the figures in parentheses).

In-service medical records are negative for complaints or 
findings of hearing loss or tinnitus.  

At his February 1968 military separation medical examination, 
the veteran's ears were again determined to be normal.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
--
10
LEFT
20
10
10
--
15

On a report of medical history completed in connection with 
the examination, the veteran again denied a history of ear 
trouble, including hearing loss.  

The veteran's DD Form 214 shows that his military 
occupational specialty was maintenance data specialist, the 
civilian equivalent of general clerk.  

In November 2005, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
bilateral hearing loss and tinnitus which he indicated had 
been present since January 1967.  In a statement submitted in 
support of his claim, the veteran indicated that he recalled 
the first time he experienced hearing loss and ringing in his 
ears was in January of 1967, when he was firing mortars and 
tanks.  He indicated that since that time, he had experienced 
gradual hearing loss.  

In support of his claim, the RO obtained VA clinical records 
showing that the veteran established care with VA in August 
2001.  At that time, he was noted to have hearing loss.  At 
an appointment in the Ear, Nose, and Throat clinic in October 
2001, the veteran reported that he had had progressive 
bilateral hearing loss for 15 years.  He denied a history of 
significant noise exposure.  He also reported occasional 
tinnitus.  

In a January 2004 and February 2006 letters, the veteran's 
private audiologist noted that the veteran had mild sloping 
to severe sensorineural hearing loss, bilateral and 
symmetrical.  He noted that the veteran had worn hearing aids 
for the past eighteen years.  The veteran was fitted with new 
digital hearing aids and annual examinations were 
recommended.  

In a February 2006 statement, the veteran indicated that he 
had been treated by a private Ear, Nose, and Throat 
specialist in approximately 1979.  He indicated that he had 
attempted to obtain records of that treatment, but had 
discovered that they were no longer available.  

In connection with his claim, the veteran was afforded a VA 
medical examination in July 2006, at which he complained of 
bilateral hearing loss and tinnitus.  He reported a history 
of noise exposure during service while serving in a 
maintenance unit.  The unit was in a metal warehouse which 
the veteran felt increased the noise level.  The veteran 
indicated that he had minimal post-service noise exposure as 
he had worked in a funeral home and insurance agency.  He 
acknowledged recreational noise exposure, such as from power 
tools.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
65
65
70
LEFT
50
65
70
65
65

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 56 percent in the left ear.  
After examining the veteran and reviewing his claims folder, 
the examiner diagnosed sensorineural hearing loss and 
tinnitus.  The examiner indicated that it was her opinion 
that such conditions were less likely as not related to noise 
exposure during service.  She explained that noise-induced 
hearing loss was generally characterized as high frequency 
sensorineural hearing loss centered around 3,000 to 6,000 
hertz.  Given that the veteran had normal hearing documented 
on his separation examination (even though his thresholds had 
changed 10 to 20 db), it was less likely as not that the 
veteran's hearing loss and tinnitus were caused by military 
noise exposure.  

In his August 2007 substantive appeal, the veteran indicated 
that he had worked as a maintenance data specialist in a huge 
metal building during service.  During his tour of duty 
there, he was exposed to loud noises from engines and tools.  
He indicated that one soldier he knew told him he had 
developed hearing problems after working in the building.  
The veteran indicated that it was his strong belief that his 
current hearing loss and tinnitus were related to noise 
exposure during service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).


Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he argues is the result of noise 
exposure during active service.  

As set forth above, the veteran has submitted statements 
detailing his in-service noise exposure.  He states that he 
worked as a maintenance data specialist in a metal hanger-
type building.  He recalls that the environment was very 
noisy due to the engines and tools being used in the 
building.  The Board finds that the veteran's statements of 
in-service noise exposure are credible, sufficient to 
establish exposure to acoustic trauma during service.  

As noted above, however, that an injury occurred in service 
is not enough; there must be chronic disability resulting 
from that injury.  In this case, the veteran's service 
medical records contain no indication of either hearing loss 
or tinnitus during active service.  Indeed, audiometric 
testing conducted at the time of his military enlistment and 
discharge both showed that his hearing acuity was within 
normal limits.  Additionally, the veteran denied experiencing 
ear trouble, including hearing loss, at the time of his 
separation from active service.  

The Board further notes that the post-service medical 
evidence is similarly negative for any indication of hearing 
loss or tinnitus within the first post-service year or for 
many years thereafter.  In fact, the veteran reports that he 
was first treated for hearing problems in approximately 1979, 
eleven years after his separation from active service.  More 
recent medical records show that he has worn hearing aids 
since approximately 1986.  

In view of the foregoing, the Board finds that although the 
veteran sustained acoustic trauma during service, the most 
probative evidence shows that hearing loss and tinnitus were 
not present in service or for many years thereafter, nor does 
the contemporaneous record support a finding of continuous 
symptomatology since service.

The Board notes that even if a veteran does not have hearing 
loss during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  Id. at 
158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current hearing loss and 
tinnitus, first shown many years after service, is the result 
of acoustic trauma he sustained during his active service.  

In this case, the record contains no probative evidence that 
the veteran's current hearing loss and tinnitus are causally 
related his active service or any incident therein, including 
exposure to acoustic trauma.  In fact, in July 2006, a VA 
examiner concluded, after examining the veteran and reviewing 
his claims folder, that it was less likely than not that the 
veteran's current hearing loss and tinnitus were related to 
his active service, including exposure to acoustic trauma 
therein.

The Board assigns great weight and probative value to this 
opinion, as it was based on an examination of the veteran, as 
well as a full review of the claims folder, including the 
veteran's service medical records.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

The Board notes that there is no other medical evidence of 
record which contradicts this opinion.  The Board has 
considered the veteran's assertions to the effect that the 
his hearing loss and tinnitus were incurred in service as a 
result of exposure to acoustic trauma and that there is no 
other excessive noise exposure event which could have caused 
his hearing loss.  However, as the record does not establish 
that he possesses a recognized degree of medical knowledge, 
he lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that the most probative evidence 
of record shows that hearing loss and tinnitus were not 
present during service or for many years thereafter and that 
the veteran's current hearing loss and tinnitus are not 
related to his active service or any incident therein, 
including exposure to acoustic trauma.

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that he first recalled 
experiencing hearing loss and tinnitus during service, after 
firing mortars.  As discussed above, however, there is a 
years-long evidentiary gap in this case between the veteran's 
military service and the earliest medical evidence of a 
complaint of hearing loss or tinnitus.  Again, the veteran's 
hearing was shown to be normal at the time of his separation 
from active service.  Indeed, he denied experiencing hearing 
loss at that time.  In addition to this evidence, the July 
2006 VA audiology opinion constitutes affirmative evidence 
against the claim for service connection.

In addition to this evidence, the absence of medical 
treatment for hearing loss or tinnitus for at least 11 years 
after service constitutes negative evidence against the claim 
because it tends to disprove the claim that hearing loss and 
tinnitus are the result of acoustic trauma injuries sustained 
in service which in turn resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
hearing loss and tinnitus between the veteran's military 
service and the veteran's reports of treatment for hearing 
loss in 1979 is itself evidence which tends to show that such 
conditions did not have their onset in service or for many 
years thereafter and are not the result of acoustic trauma 
sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the service medical 
records showing normal hearing acuity, the absence of any 
medical treatment for hearing loss or tinnitus for 
approximately 11 years after service, as well as the opinion 
of the July 2006 VA examiner, and the Board concludes that 
the preponderance of the evidence in this case is against the 
claim of service connection for bilateral hearing loss and 
tinnitus.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


